PER CURIAM:
Kenny A. Carter appeals from the district court’s orders dismissing without prejudice his petition filed under 28 U.S.C. § 2241 (2000) and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s dismissal of Carter’s petition. Because, however, the district court’s dismissal was without prejudice, Carter may refile his petition in the place of his incarceration. We deny Carter’s motion to seal his records. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED